DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement of December 28, 2020 and August 31, 2020 have been fully and carefully considered.  An annotated IDS is attached herewith.
Specification
The abstract of the disclosure is objected to because applicant has used what is considered to be legal phraseology in drafting the abstract.  Terms such as “embodiment” should not be used in drafting the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Applicant has claimed a “working medium” given it broadest reasonable interpretation is a mixture of first and second tertiary amines which is interpreted as a composition or merely a mixture of tertiary amines.  Applicant has also claimed a water treatment system which is a device or a plurality of devices which includes an osmotic pressure generator and a concentrator which employs the working medium.  
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 1, applicant is required to draft claims in clear, positive, meaningful language.  As stated above, the working medium imparts no function or intended use to the claim, the claim is a composition claim claiming a mixture of tertiary amines.  When claiming the first and second amines applicant has not claimed properly the carbon to nitrogen ratio regarding the limitation “ “of a carbon atom number to nitrogen atom number included in one molecule is in a range of 7 or more to 9 or less”.  The statement is vague and indefinite.  The same type of claim limitation is used when claiming the second amine “”of a carbon atom number to a nitrogen atom number included in one molecule is in a range of 5 or more to less than 7”.  Applicant should claim the range of the carbon to nitrogen atoms properly applicant should also claim that the tertiary amine is a heterocyclic tertiary amine.  The wording of the claim is indefinite and cumbersome.  Applicant should also use US claim drafting practicing wherein the transitional phrase is “comprise” or “comprising” or “consisting of” instead of “includes”.   Regarding the preamble of the claim applicant should recite that the working fluid solvent for osmotic separation of wastewater in order to move prosecution forward.
	Regarding Claims 2 and 3 if amendment to claim 1 specifically recites that the first tertiary amine comprise at least two heterocycle groups.  Claims 2 and 3 would meet the 112(b) compliance.
	Regarding Claim 4-5, applicant’s mass ratio of the amines is not clear, positive or meaningful, applicant has not claimed the range properly what is applicant trying to 
	Regarding Claims 6-9, applicant is strongly suggested to draft the claim using Markush groupings for the different tertiary amine formula, the different R groups and X groupings.  Regarding claims 8 and 9 applicant should use Markush language when claiming the first amine and use “selected from the group consisting of A, B, C and D”; instead of “…at least one kind selected from the group consisting of”.  
	Regarding 10 applicant is drafting an apparatus however, the operative connections between elements have not been claimed properly.  Applicant should use element plus function when drafting the apparatus.  Applicant is suggested to look at Figure 1 or Figure 2 and draft the apparatus wherein the osmotic pressure generator comprises a housing, disposed within the housing, a first chamber, a second chamber, separating the first chamber and second chamber is an osmosis membrane disposed within the housing.  Applicant should include the inlet and outlet from the housing to introduce the working fluid.  The outlet and inlet from the osmotic generator to the concentrator drafted with element plus function should also be drafted.  Applicant has not properly introduced the carbon dioxide and the polarity switching concept taking place which changes the osmotic pressure, further the phase separating device in operative connection with concentrator is not properly claimed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The apparatus of claim 10 or the water treatment system does not further limit the composition or tertiary amine mixture.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US Patent 10,363,336.
Wilson et al. teach a method of treating liquid using a feed forward osmosis membrane process which circumvents several of the deficiencies of reverse osmosis by using osmotic pressure gradients across a semi-permeable membrane to diffuse water from the feed liquid into a draw solution; wherein the draw solution is a draw solute that enables the draw solution to have a greater osmotic pressure than the feed liquid.  Wilson et al. teach a method and system for treating liquids using switchable solvents.  Where a liquid treatment system can include a forward osmosis device configured to treat a solvent from a feed liquid into a draw solution to form a diluted draw solution, a first solvent switching area position downstream of the forward osmosis device and configured to process the diluted draw solution to produce a first concentrated draw solution and a liquid product, a filtration device positioned downstream of the first solvent switching area and configured to filter the liquid product to form a second concentrated draw solution and a purified liquid product, and a second solvent switching area positioned downstream of the first solvent switching area and the filtration device and configured to process at least one of the first concentrated draw solution and the second concentrated draw solution to produce the draw solution.[Note Column 2, lines 14-55]  A system as taught by Wilson et al. is a system and method for treating a liquid to purify or concentrate at least one of a solve and a solute therein using a switchable hydrophilicity solvent (SHS) which includes a material that is configured to switch or convert from a hydrophobic form to a hydrophilic form or from hydrophilic form to hydrophobic form when subjected to a change in reaction conditions  by the addition or removal of a gas such as carbon dioxide. [Note Column 3, lines 19-27].  Wilson et al. teach that the SHS may be used as a draw solute to separate or remove solvent from a feed liquid by forward osmosis or to increase a concentration of at least one solute in the feed liquid.  The draw solution including the SHS can have a greater osmotic pressure than the feed liquid facilitating and osmotic pressure gradient through the semi-permeable membrane.[Note Column 3, lines 34-55]  Wilson et al. teach that SHS hydrophobic form includes at least one of an amine compound, an amidine compound and a guanidine compound that is substantially insoluble with the second solvent and the solvent of the feed liquid.  The amine compound, amidine compound and guanidine chemical structure is shown in Column 5, lines 32-39.  Wilson et al. teach that if the hydrophobic form (120) of the SHS includes one amine compound the amine compound can be a tertiary amine that can be fully saturated at the nitrogen position.  The amine compound can be linear, cyclic or branched and may include a single nitrogen atom or multiple nitrogen atom.  Wilson et al. teach a number of amine examples contemplated in Column 6, lines 5-35.  As shown in Figure (1b) in Wilson et al. an example of a multiple phase draw solution is shown wherein a non-reactive gases such as carbon dioxide is use to switch or convert the hydrophobic form (120) of the SHS to a hydrophilic form of the SHS and form a single phase draw solution (124) and including a secondary solvent and at least one of an amidine salt, an aminidium salt, and an guanidinium salt depending on the compound used as the SHS.[Note Column 6, lines 43-65]
However, Wilson et al. do not specifically teach the “working fluid” composition or SHS  as claimed.
As stated above applicant concept of using a working fluid or a switching working fluid for creating a pressure gradient and increasing osmotic pressure for water treatment wherein carbon dioxide gas used under reaction conditions such that separation occurs has been taught wherein absorption of carbon dioxide to switch the hydrophobic form of the SHS to a hydrophilic form has been taught.  The concept of using tertiary amines has also been taught by Wilson et al. as a suitable single phase draw solution wherein one solvent is drawn across the membrane and into the single phase draw solution through forward osmosis to form a diluted single phase draw solution; the single phase draw solution is then exposed to a non-reactive gas to release carbon dioxide to form a multiple phase solution.  Applicant single phase draw solution which is functionally equivalent to applicant’s working fluid but the composition of the working fluid is not only tertiary amines as claimed by applicant.  It would have been obvious to one having ordinary skill in the art, in possession of the teachings of Wilson et al. to realize which types of amines, would be suitable for use as a working medium or composition would be capable of being used in the water treatment system, the concept of generating an osmotic pressure, the semi-permeable membrane has been fully taught by Wilson et al.  The system taught in Wilson et al. is capable of releasing and absorbing carbon dioxide or releasing carbon dioxide from the SHS, the concentrator and phase separating unit if not specifically disclosed in Wilson et al. is implicitly taught and the units are obvious expedients known to an artisan familiar with separation using forward osmosis for treating a liquid to purify or concentrate and a switchable hydrophilicity solvent rendering applicant’s invention as a whole obvious to one having ordinary skill in the art at the invention was made or filed.
Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lister et al. teach method and systems for the electrochemical reduction of carbon dioxide using switchable polarity materials.  Rajagopalan et al. teach system and methods for dewatering slurries.  Eyal et al. teach methods and systems for water recovery.  Bharwada et al. teach novel draw solutes and combinations to improve performance of a forward osmosis system and process.  Carmignani et al. teach recovery of retrograde soluble solute for forward osmosis water treatment.  Jessop et al. teach switchable hydrophilicity solvents.  McGinnis et al. teach a forward osmosis separation process.  Iyer teach systems and methods for forward osmosis fluid purification.  Cath et al. teach a system for purifying liquids using forward osmosis units for desalination. Wilson et al.’543 teach methods and systems for treating a switchable polarity material and liquid treatment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771